DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10815719 and Serial No. 16/830620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-24, 26-37 and 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest a dynamic multi-pane assembly/thermal resistant system including: at least one gas permeable pane, wherein each gas permeable pane is formed into a sheet and comprises a polymer; a first exterior pane spaced from the at least one gas permeable pane and defining an evacuated gap between the at least one gas permeable pane and the first exterior pane; a second exterior pane spaced from the at least one gas permeable pane and defining a pressurized gap between the at least one gas permeable pane and the second exterior pane; a vacuum source in communication with the evacuated gap; a source of pressurized gas in communication with the pressurized gap, a means for sensing pressure in the evacuated gap and pressurized gap; and a means for, in response to sensed pressure from the pressurized gap, selectively actuating at least one of the source of vacuum and the source of pressurized gas to maintain a set level of vacuum within the evacuated gap at a desired level. wherein the source of pressurized gas is pressurized at a set level that is greater than or equal to a barometric pressure of the external environment, and wherein gas from the respective first and second pressurized gaps permeates through the at least one permeable pane and into communication with the evacuated gap in combination with all the other limitations in claims 1, 20, and/or 33.  The examiner is relying on the applicant’s arguments filed on 28 January 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783